Mr. Justice Denison
delivered the opinion of the court.
This was a suit for $10,000 on a life insurance policy. The defence was suicide. The trial was to the court. The judgment was for plaintiff for the amount of the first premium, according to the requirement of the policy in case of suicide, and plaintiff brings error.
The only point made in this court is upon the sufficiency of the evidence to prove suicide. It would serve no purpose to review it. We think the court below could have reached no other conclusion. Motive was shown and the evidence of death from intentional self-poisoning was clear. Judgment affirmed.
Mr. Chief Justice Scott and Mr. Justice Burke not participating.